DETAILED ACTION
Response to Amendment
The applicant originally submitted Claims 1-20 in the application. In the previous response, the applicant amended claims 1, 6, 14 and 18. In the present response, the applicant amended Claim 1, 14 and 18.  Accordingly, Claims 1-20 are currently pending in the application.
Response to Arguments
Applicant’s arguments filled 12/18/2020, with respect to rejection of Claims 1, 14 and 18 under 35 U.S.C. § 103 have been fully considered.
In response to Applicant's piecemeal analysis of the references, it has been held that one cannot show nonobviousness by: attacking references individually where, as here, the rejections are based on combinations of references. In re Keller, 208 USPQ 871 (CCPA 1981).
Applicant suggests cited US 2019/0341327 to Teysseyre et al not teaching Claim limitations of “a mounting mechanism to mount the first cooling plate onto the top surface of the processor and second cooling plate onto bottom surface of the processor to sandwich the processor in between by the mounting pole”, “wherein some of the one or more teeth are inside the first cooling plate and some of the one or more teeth are outside and on the top of the first cooling plate”, “wherein the mounting pole extends through mounting holes to reach outside the bottom surface of the second cooling plate, and wherein the mounting pole includes a spring to connect between the first cooling and the second cooling plate to ensure a pressure loaded on the mounting mechanism”.
Applicant further remarks that Teysseyre never suggest that “some of the one or more teeth are outside and on the top of the first cooling plate,, wherein the mounting pole extends through mounting holes to reach outside the bottom surface of the second cooling plate, and wherein the mounting pole includes a spring to connect between the first cooling plate and the second cooling plate to ensure a pressure loaded on the mounting mechanism”.

In rejections of Claims 1, 14 and 18 US 2019/0341327 to Teysseyre et al has been combined with US 2016/0183407 to Katsumata et al to only modify Katsumata cooling system with “a mounting mechanism with teeth on a tip of the mounting pole providing a locking function for the first and second cooling plates. See: non-final office actions date 06/16/2021.
Teysseyre in [0071] and [0072] states that “In some implementations, the covers 120A, 120B are coupled via one or more of the coupling mechanisms 160 disposed lateral to the module 110”, “the coupling mechanisms 160 can include , or can be , a screw ( e.g. , a spring - loaded screw ) , a rivet , a clasp , a latch , an anchor , a spring , a press - fit mechanism , a glue , and / or so forth”.
One of ordinary skilled in the art could use teaching of Teysseyre [0071] and [0072] and Fig 7 to interpret the coupling mechanism 160 having teeth locking covers 120A and 120B together satisfying the claim limitation of  “a mounting mechanism with teeth on a tip of the mounting pole providing a locking function for the first and second cooling plates”.
The Claims 1, 14 and 18 limitation drawn to ““a mounting mechanism to mount the first cooling plate onto the top surface of the processor and second cooling plate onto bottom surface of the processor to sandwich the processor in between by the mounting pole” is taught or suggested by US 2016/0183407 to Katsumata et al, where Katsumata et al in the [0003] emphasizes the challenges facing the electronic components such as CPU and suggest solutions to combat the malfunction and deterioration in processing performance in the processing units.
The Claims 1, 14 and 18 limitation drawn to “wherein some of the one or more teeth are inside the first cooling plate and some of the one or more teeth are outside and on the top of the first cooling plate” is thought or suggested by US 7,903,421 to Lv et al, where Lv (In Fig 1) illustrates a locking device 
The Claims 1, 14 and 18 limitation drawn to “wherein the mounting pole extends through mounting holes to reach outside the bottom surface of the second cooling plate, and wherein the mounting pole includes a spring to connect between the first cooling and the second cooling plate to ensure a pressure loaded on the mounting mechanism” is not thought or suggest by Katsumata, Teysseyre or Lv, however upon further search and consideration Katsumata as modified with Teysseyre and Lv has been further modified with US 6,349,032 to teach or suggest the newly added limitation to the claims as cited in rejection of Claims below.
Accordingly, Examiner submits that in a broadest reason interpretation Katsumata could be modified with Teysseyre, Lv and Chen to arrive at limitations of Claims 1 and 14, and furthermore Katsumata could be modified with teysseyre, Iyengar, Lv and Chen to arrive at limitations of Claim 18.
The combination is proper as Katsumata would be appraised of improvements Teysseyre, Lv, Iyengar and Chan would provide to his invention as cited in rejection of the Claims 1, 14 and 18 below.
 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 
Claims 1-2, 4, 6, 8-11 and 13-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Katsumata et al (US 2016/0183407) in view of Teysseyre et al (US 2019/0341327) further in view of Lv et al  (US 7,903,421) and further in view of Chan et al (US 6,349,032). 
Regarding Claim 1, Katsumata (In Fig 1) discloses a cooling device for providing liquid cooling to a processor (11a), the cooling device comprising:
a first cooling plate (13a) having a first liquid distribution channel (channel within 13a) embedded therein (Fig 1), the first cooling plate to be positioned on a top surface of a processor (11a), wherein the first cooling plate is to extract heat from the top surface of the processor using cooling liquid (coolant, ¶ 9, II. 1-7) flowing in the first liquid distribution channel;
a second cooling plate (13b) having a second liquid distribution channel (channel within 13b) embedded therein (Fig 1), the second cooling plate to be positioned at a bottom surface of the processor (Fig 1), wherein the second cooling plate is to extract heat from the bottom surface of the processor using cooling liquid flowing in the second liquid distribution channel (Fig 1); and
a mounting mechanism (14a/14b) to mount the first cooling plate (13a) onto the top surface of the processor (11a) and the second cooling plate (13b) onto the bottom surface of the processor to sandwich the processor in between by a mounting pole (mounting poles of 14a/14b), (Fig 1).
However Katsumata does not disclose wherein the mounting mechanism includes one or more teeth on a tip of the mounting pole to provide a locking function for the first cooling plate and the second cooling plate.

It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Katsumata with Teysseyre with mounting mechanism including one or more teeth on a tip of the mounting pole locking the first and second cooling plates to benefit from assembling the heatsink to the carrier substrate conveniently by inserting the anchor from one side through the mounting hole of carrier substrate securing the heatsink to carrier substrate with a proper applied pressure while preventing the anchor from being lost during assembling and reducing manufacturing cost (US 2020/0312744, abstract, ¶ 34, 3-15 ).
However Katsumata as modified does not explicitly disclose wherein some of the one or more teeth are inside the first cooling plate and some of the one or more teeth are outside and on the top of the first cooling plate. 
Instead Lv (In Fig 1) teaches wherein some of the one or more teeth (1220) are inside the first cooling plate (22) and some of the one or more teeth (1220) are outside and on the top of the first cooling plate (22), (Fig 1).
Examiner Note; Lv (In Fig 1) illustrates a locking device 10 with a shaft 12 having a stop 1222, all teeth 1220 below stop 1222 is inserted in the base 22, all  teeth 1220 above the stop 1222 cannot be inserted in the base 22 because of the stop 1222. Therefore all teeth 1220 above stop 1222 would be above the upper surface of base 22 and outside base 22, and all teeth 1220 below stop 1222 would be below upper surface of base 22 and within base 22, meeting this limitation of claim 1 requirement.
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Katsumata with Teysseyre and further with Lv with some of the one or more teeth being 
However Katsumata as modified does not disclose wherein the mounting pole extends through mounting holes to reach outside the bottom surface of the second cooling plate, and wherein the mounting pole includes a spring to connect between the first cooling plate and the second cooling plate to ensure a pressure loaded on the mounting mechanism.
Instead Chan (In Fig 2) teaches wherein the mounting pole (38/36a/36b) extends through mounting holes (hole through 32/36a/36b/3/42) to reach outside the bottom surface (exposed surface of 42) of the second cooling plate (42), (Fig 2) and wherein the mounting pole (38/36a/36b) includes a spring (36a) to connect between the first cooling plate (32) and the second cooling plate (42) to ensure a pressure loaded on the mounting mechanism (Col 4, II. 17-22).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Katsumata with Teysseyre further with Lv and further with Chan with mounting pole extending through the mounting hole to reach outside the bottom surface of the second cooling plate and including a spring to connect between the first and second cooling plates ensuring pressure loading on the mounting mechanism to benefit from neutralizing loads and providing a zone of compliance for the assembly tolerance considerations (Chan, Col 4, II. 17-22).
Regarding Claim 2, Katsumata in view of Teysseyre further in view of Lv and further in view of Chan discloses the limitations of claim 1, however Katsumata (In Fig 1) further discloses wherein the cooling device further comprising a first thermal pad (heat conducting sheet, ¶ 25, II. 4-7) disposed 
Regarding Claim 4, Katsumata in view of Teysseyre further in view of Lv and further in view of Chan discloses the limitations of claim 1, however Katsumata (In Fig 1) further discloses wherein the cooling device further comprising a second thermal pad (heat conducting sheet, ¶ 28, II. 5-9) disposed between the second cooling plate (13b) and the bottom surface of the processor, wherein the second thermal pad is heat conductive (¶ 28, 1-9).
Regarding Claim 6, Katsumata in view of Teysseyre further in view of Lv and further in view of Chan discloses the limitations of claim 4, however Katsumata (In Fig 1) further discloses wherein the processor is mounted on a printed circuit board (PCB) (10), the bottom surface of the processor being disposed on a top surface of the PCB (Fig 1), and wherein the second cooling plate is positioned at a bottom surface of the PCB (Fig 1).
Regarding Claim 8, Katsumata in view of Teysseyre further in view of Lv and further in view of Chan discloses the limitations of claim 1, however Katsumata (In Fig 1) further discloses wherein each of the first liquid distribution channel (channel in 13a) and the second liquid distribution channel (channel in 13b) comprises an inlet port (inlet of 13a/13b connected to 19a/19b) to receive cooling liquid (coolant, ¶ 9, II. 1-7) from a liquid manifold (42, ¶ 55, II. 1-5) and an outlet port (outlet of 13a/13b connected to 19b/19c) to return the cooling liquid carrying the heat extracted from the processor back to the liquid manifold (¶ 58, II. 1-5).
Regarding Claim 9, Katsumata in view of Teysseyre further in view of Lv and further in view of Chan discloses the limitations of claim 1, however Katsumata (In Fig 1) further discloses wherein the first liquid distribution channel (channel in 13a) comprises a first inlet port (inlet of 13a connected to 19a) and a first outlet port (outlet of 13a connected to 19b), and wherein the second liquid distribution 
Regarding Claim 10, Katsumata in view of Teysseyre further in view of Lv and further in view of Chan discloses the limitations of claim 9, however Katsumata (In Fig 1) further discloses wherein the first outlet port is connected to the second inlet port via an intermediate tube (19b), such that the cooling liquid travels through the first and second cooling devices (Fig 1).
Regarding Claim 11, Katsumata in view of Teysseyre further in view of Lv and further in view of Chan discloses the limitations of claim 10, however Katsumata (In Figs 1 and 6) further discloses wherein the first inlet port is configured to receive the cooling liquid from a liquid manifold (42), and wherein the second outlet port is configured to return the cooling liquid carrying the heat extracted from the processor back to the liquid manifold (Fig 6).
Regarding Claim 13, Katsumata in view of Teysseyre further in view of Lv and further in view of Chan discloses the limitation of claim 1, however Katsumata as modified does not disclose wherein the processor is one of a plurality of processors sandwiched between the first cooling plate and the second cooling plate.
Instead Teysseyre (In Fig 15) teaches wherein the processor (1510A) is one of a plurality of processors (1510A/1510B/1510C) sandwiched between the first cooling plate (120A) and the second cooling plate (120B).
Examiner Note; Teysseyre in [0026] describes module assemblies 1510A/1510B/1510C to be of any higher power computing application device, the Examiner notes that module assemblies 1510A/1510B/1510C could be interpreted as computer processor. 

Regarding Claim 14, Katsumata (In Fig 1) discloses a processor card (10), comprising:
a processor (11a);
a first cooling plate (13a) having a first liquid distribution channel (channel within 13a) embedded therein (Fig 1), the first cooling plate to be positioned on a top surface of the processor (Fig 1), wherein the first cooling plate is to extract heat from the top surface of the processor using cooling liquid (coolant, ¶ 9, II. 1-7) flowing in the first liquid distribution channel;
a second cooling plate (13b) having a second liquid distribution channel (channel within 13b) embedded therein (Fig 1), the second cooling plate to be positioned at a bottom surface of the processor (Fig 1), wherein the second cooling plate is to extract heat from the bottom surface of the processor using cooling liquid flowing in the second liquid distribution channel (Fig 1); and 
a mounting mechanism (14a/14b) to mount the first cooling plate (13a) onto the top surface of the processor (11a) and the second cooling plate (13b) onto the bottom surface of the processor to sandwich the processor in between by a mounting pole (mounting poles of 14a/14b), (Fig 1).
However Katsumata does not disclose wherein the mounting mechanism includes one or more teeth on a tip of the mounting pole to provide a locking function for the first cooling plate and the second cooling plate.

It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Katsumata with Teysseyre with mounting mechanism including one or more teeth on a tip of the mounting pole locking the first and second cooling plates to benefit from assembling the heatsink to the carrier substrate conveniently by inserting the anchor from one side through the mounting hole of carrier substrate securing the heatsink to carrier substrate with a proper applied pressure while preventing the anchor from being lost during assembling and reducing manufacturing cost (US 2020/0312744, abstract, ¶ 34, 3-15 ).
However Katsumata as modified does not explicitly disclose wherein some of the one or more teeth are inside the first cooling plate and some of the one or more teeth are outside and on the top of the first cooling plate. 
 Instead Lv (In Fig 1) teaches wherein some of the one or more teeth (1220) are inside the first cooling plate (22) and some of the one or more teeth (1220) are outside and on the top of the first cooling plate (22), (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Katsumata with Teysseyre and further with Lv with some of the one or more teeth being inside the first cooling plate and some of the one or more teeth being outside and on the top of the first cooling plate to benefit from providing desired pressure on different heat sinks causing intimate contact with the electronic component so that heat generated by the electronic component is properly dissipated (Lv, Col 3, II. 52-67).

Instead Chan (In Fig 2) teaches wherein the mounting pole (38/36a/36b) extends through mounting holes (hole through 32/36a/36b/3/42) to reach outside the bottom surface (exposed surface of 42) of the second cooling plate (42), (Fig 2) and wherein the mounting pole (38/36a/36b) includes a spring (36a) to connect between the first cooling plate (32) and the second cooling plate (42) to ensure a pressure loaded on the mounting mechanism (Col 4, II. 17-22).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Katsumata with Teysseyre further with Lv and further with Chan with mounting pole extending through the mounting hole to reach outside the bottom surface of the second cooling plate and including a spring to connect between the first and second cooling plates ensuring pressure loading on the mounting mechanism to benefit from neutralizing loads and providing a zone of compliance for the assembly tolerance considerations (Chan, Col 4, II. 17-22).
Claims 3, 5, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Katsumata in view of Teysseyre further in view of Lv further in view of Chan and further in view of Papoulis et al (US 2019/0373768).
Regarding Claim 3, Katsumata in view of Teysseyre further in view of Lv and further in view of Chan discloses the limitations of claim 2, however Katsumata as modified does not disclose wherein the first thermal pad contains dielectric material.
	Instead Papoulis (In Fig 1) teaches wherein the first thermal pad (26) contains dielectric material (¶ 17, II. 1-10).

Regarding Claim 5, Katsumata in view of Teysseyre further in view of Lv and further in view of Chan discloses the limitations of claim 4, however Katsumata as modified does not disclose wherein the second thermal pad contains dielectric material.  
Instead Papoulis (In Fig 1) further teaches wherein the second thermal pad (26) contains dielectric material (¶ 17, II. 1-10).  
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Katsumata with Teysseyre further with Lv further with Chan and further with Papoulis with the second thermal pad containing dielectric material to benefit from providing efficient thermal communication between the heat source and the cover plate (Papoulis, ¶ 17, II. 1-5).
Regarding Claim 15, Katsumata in view of Teysseyre further in view of Lv and further in view of Chan discloses the limitations of claim 14, however where Katsumata (In Fig 1) further discloses wherein the processor card (10) further comprising a first thermal pad (heat conducting sheet, ¶ 25, II. 4-7) disposed between the first cooling plate and the top surface of the processor (Fig 1), wherein the first thermal pad is heat conductive (¶ 25, II. 4-7).
	However Katsumata as modified does not disclose wherein the first thermal pad contains dielectric material.
Instead Papoulis (In Fig 1) teaches wherein the first thermal pad (26) contains dielectric material (¶ 17, II. 1-10).

Regarding Claim 16, Katsumata in view of Teysseyre further in view of Lv and further in view of Chan discloses the limitations of claim 14, however where Katsumata (In Fig 1) further discloses wherein the processor card (10) further comprising a second thermal pad (heat conducting sheet, ¶ 28, II. 5-9) disposed between the second cooling plate and the bottom surface of the processor (Fig 1), wherein the second thermal pad is heat conductive (¶ 28, 1-9).
	However Katsumata as modified does not disclose wherein the second thermal pad contains dielectric material.
Instead Papoulis (In Fig 1) teaches wherein the second thermal pad (26) contains dielectric material (¶ 17, II. 1-10).  
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Katsumata with Teysseyre further with Lv further with Chan and further with Papoulis with the second thermal pad containing dielectric material to benefit from providing efficient thermal communication between the heat source and the cover plate (Papoulis, ¶ 17, II. 1-5).
Regarding Claim 17, Katsumata in view of Teysseyre further in view of Lv further in view of Chan and further in view of Papoulis discloses the limitations of claim 16, however Katsumata (In Fig 1) further discloses wherein the processors are mounted on a printed circuit board (PCB) (10), the bottom surface of the processor being disposed on a top surface of the PCB (Fig 1), and wherein the second cooling plate is positioned at a bottom surface of the PCB (Fig 1).
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Katsumata in view of Teysseyre further in view of Lv further in view of Chan and further in view of Weigand (US 2014/0262161).
Regarding Claim 7, Katsumata in view of Teysseyre further in view of Lv and further in view of Chan discloses the limitations of claim 6, however Katsumata as modified does not disclose wherein the second thermal pad is disposed between the bottom surface of the PCB and the second cooling plate.
	Instead Weigand (In Fig 2) teaches wherein the second thermal pad (11) is disposed between the bottom surface of the PCB (12) and the second cooling plate (14, ¶ 26, II. 17-19).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Katsumata with Teysseyre further with Lv further with Chan and further with Weigand with thermal pad between the bottom surface of PCB and the second cooling plate to benefit from efficiently thermally coupling the PCB to thermal plate of the exchange dissipating heat (Weigand, ¶ 24, II. 66-77).
Regarding Claim 12, Katsumata in view of Teysseyre further in view of Lv and further in view of Chan discloses the limitation of claim 1, however Katsumata as modified does not disclose wherein the first cooling plate and the second cooling plate are configured to further provide liquid cooling to a memory device associated with the processor and disposed between the first cooling plate and the second cooling plate.
	Instead Weigand (In Fig 2) teaches wherein the first cooling plate (5) and the second cooling plate (14) are configured to further provide liquid cooling to a memory device (2) associated with the processor (1) and disposed between the first cooling plate and the second cooling plate (Fig 2).
.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Katsumata in view of Teysseyre further in view of Iyengar et al (US 10,548,239) further in view of Lv and further in view of Chan.
Regarding Claim 18, Katsumata (In Fig 1) discloses
a first cooling plate (13a) having a first liquid distribution channel (channel within 13a) embedded therein (Fig. 1), the first cooling plate to be positioned on a top surface of the processor (11a), wherein the first cooling plate is to extract heat from the top surface of the processor using cooling liquid (coolant, ¶ 9, II. 1-7) flowing in the first liquid distribution channel,
a second cooling plate (13b) having a second liquid distribution channel (channel within 13b) embedded therein (Fig. 1), the second cooling plate to be positioned at a bottom surface of the processor (Fig. 1), wherein the second cooling plate is to extract heat from the bottom surface of the processor using cooling liquid (coolant, ¶ 9, II. 1-7) flowing in the second liquid distribution channel, and
a mounting mechanism (14a/14b) to mount the first cooling plate onto the top surface of the processor and the second cooling plate onto the bottom surface of the processor to sandwich the processor in between by a mounting pole (mounting poles of 14a/14b), (Fig 1), wherein each processor assembly (10) comprises: a processor (11a).

Instead Teysseyre (In Fig 7) teaches wherein the mounting mechanism (160) includes one or more teeth (anchor, ¶ 72, II. 1-6) on a tip of the mounting pole (mounting poles of 160) to provide a locking function for the first cooling plate (120) and the second cooling plate (120), (Fig 7).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Katsumata with Teysseyre with mounting mechanism including one or more teeth on a tip of the mounting pole locking the first and second cooling plates to benefit from assembling the heatsink to the carrier substrate conveniently by inserting the anchor from one side through the mounting hole of carrier substrate securing the heatsink to carrier substrate with a proper applied pressure while preventing the anchor from being lost during assembling and reducing manufacturing cost (US 2020/0312744, abstract, ¶ 34, 3-15 ). 
	However Katsumata as modified does not disclose wherein an electronic rack, comprising: a plurality of server shelves, each of the server shelves including one or more servers and each server including one or more processor assemblies, wherein each processor assembly comprises: a processor.
	Instead Iyengar (In Figs 1-2) teaches an electronic rack (100), comprising: a plurality of server shelves (200), each of the server shelves including one or more servers (servers, Col 6, II. 51-61) and each server including one or more processor assemblies (202), wherein each processor assembly comprises: a processor (216).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Katsumata with Teysseyre and further with Iyengar with an electronic rack with shelves including servers with processor assemblies having a processor to benefit from adequately and/or 
However Katsumata as modified does not explicitly disclose wherein some of the one or more teeth are inside the first cooling plate and some of the one or more teeth are outside and on the top of the first cooling plate. 
Instead Lv (In Fig 1) teaches wherein some of the one or more teeth (1220) are inside the first cooling plate (22) and some of the one or more teeth (1220) are outside and on the top of the first cooling plate (22), (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Katsumata with Teysseyre further with Iyengar and further with Lv with some of the one or more teeth being inside the first cooling plate and some of the one or more teeth being outside and on the top of the first cooling plate to benefit from providing desired pressure on different heat sinks causing intimate contact with the electronic component so that heat generated by the electronic component is properly dissipated (Lv, Col 3, II. 52-67).
However Katsumata as modified does not disclose wherein the mounting pole extends through mounting holes to reach outside the bottom surface of the second cooling plate, and wherein the mounting pole includes a spring to connect between the first cooling plate and the second cooling plate to ensure a pressure loaded on the mounting mechanism.
Instead Chan (In Fig 2) teaches wherein the mounting pole (38/36a/36b) extends through mounting holes (hole through 32/36a/36b/3/42) to reach outside the bottom surface (exposed surface of 42) of the second cooling plate (42), (Fig 2) and wherein the mounting pole (38/36a/36b) includes a spring (36a) to connect between the first cooling plate (32) and the second cooling plate (42) to ensure a pressure loaded on the mounting mechanism (Col 4, II. 17-22).
.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Katsumata in view of Teysseyre further in view of Iyengar further in view of Lv further in view of Chan and further in view of Papoulis.
Regarding Claim 19, Katsumata in view of Teysseyre further in view of Iyengar further in view of Lv and further in view of Chan discloses the limitation of claim 18, however where Katsumata further discloses wherein each processor assembly further comprises a first thermal pad (heat conducting sheet, ¶ 25, II. 4-7) disposed between the first cooling plate and the top surface of the processor (Fig 1), wherein the first thermal pad is heat conductive (¶ 25, II. 4-7).
	However Katsumata as modified does not disclose wherein the first thermal pad contains dielectric material.
	Instead Papoulis (In Fig 1) teaches wherein the first thermal pad (26) contains dielectric material (¶ 17, II. 1-10).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Katsumata with Teysseyre further with Iyengar further with Lv further with Chan and further with Papoulis with the first thermal pad containing dielectric material to benefit from providing efficient thermal communication between the heat source and the cover plate (Papoulis, ¶ 17, II. 1-5).
Regarding Claim 20, Katsumata in view of Teysseyre further in view of Iyengar further in view of Lv and further in view of Chan discloses the limitation of claim 18, however where Katsumata further discloses wherein each processor assembly further comprises a second thermal pad (heat conducting sheet, ¶ 28, II. 5-9) disposed between the second cooling plate and the bottom surface of the processor, wherein the second thermal pad is heat conductive (¶ 28, II. 1-9).
However Katsumata as modified does not disclose wherein the second thermal pad contains dielectric material.
Instead Papoulis (In Fig 1) teaches wherein the second thermal pad (26) contains dielectric material (¶ 17, II. 1-10).  
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Katsumata with Teysseyre further with Iyengar further with Lv further with Chan and further with Papoulis with the second thermal pad containing dielectric material to benefit from providing efficient thermal communication between the heat source and the cover plate (Papoulis, ¶ 17, II. 1-5).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835      

/ZACHARY PAPE/Primary Examiner, Art Unit 2835